Oldham, C.
This was an action for damages for property alleged to have been destroyed by fire negligently set out from one of the defendant’s engines. There'was a trial of the issues to the court and jury, and judgment for the plaintiff. To reverse this judgment defendant has appealed to this court.
When the cause was finally submitted, the appellant had failed to file a brief, as required by section 1 of rule 2 of this court. This section provides, among other things: “Whenever a cause is reached and the brief of the party having the affirmative is not on file, the judgment will be affirmed or the proceeding dismissed.” This rule is in conformity with an established line of decisions of this court of long duration. Kilpatrick-Koch Dry Goods Co. v. Cook, 41 Neb. 737; Fdney v. Baum, 59 Neb. 147.
We therefore recommend that the judgment of the district court be affirmed.
Ames and Epperson, CO., concur.
*435By the Court: For the reasons given in the foregoing-opinion, the judgment of the district court is
Affirmed.